                                           1
                                           2
                                           3
                                           4
                                           5
                                           6
                                           7
                                           8                           UNITED STATE DISTRICT COURT
                                                                     WESTERN DISTRICT OF WASHINGTON
                                           9
                                                                                AT SEATTLE
                                          10
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                          11   JESSE RODRIGUEZ, for himself and all             CIVIL CASE 2:15-cv-01224-RAJ
      WOODLAND HILLS, CA 91367




                                          12   others similarly situated,

                                          13                                                    Hon. Richard A. Jones
                                                                           Plaintiffs,
                                          14                                                    [PROPOSED] ORDER GRANTING
                                                      VS.                                       FINAL APPROVAL OF CLASS
                                          15                                                    ACTION SETTLEMENT AND
                                               EXPERIAN INFORMATION                             FINAL JUDGMENT
                                          16   SOLUTIONS, INC. and
                                          17   ALLIANCEONE RECEIVABLES
                                               MANAGEMENT, INC.                                 NOTE ON THE MOTION
                                          18
                                                                                                CALENDAR: AUGUST 23, 2019
                                                                             Defendants
                                          19
                                          20
                                                      Plaintiffs have filed a Motion for an Order Granting Final Approval of Class Action
                                          21
                                               Settlement, Conditionally Certifying Proposed Settlement Class, Approving Motion for
                                          22
                                               Attorneys’ Fees and Costs, and granting Incentive Award (“Motion”). Having reviewed
                                          23
                                               the Motion and supporting materials, the Court determines and orders as follows:
                                          24
                                                      On March 25, 2019, this Court entered an Order Granting Preliminary Approval of
                                          25
                                               Settlement, resulting in certification of the following provisional Settlement Class:
                                          26
                                          27                All natural persons residing in the United States whose consumer
                                                            report as defined by 15 U.S.C. § 1681a(d) was obtained by
                                          28                AllianceOne, from Experian, for the purpose of collecting a debt
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 1 OF 6
                                                          arising out of any vehicle parking violation in the United States.
                                           1              The class excludes all persons who have filed for bankruptcy.
                                           2
                                               Membership in the Settlement Class consists exclusively of individuals provided by
                                           3
                                               Defendants to the Settlement Administrator, as set forth in the Agreement. The Court
                                           4
                                               further approved the form of, and directed the parties to provide, the proposed Class
                                           5
                                               Notice to the Class, which informed Settlement Class Members of: (a) the proposed
                                           6
                                               Settlement, and the Settlement’s key terms; (b) the date, time, and location of the Final
                                           7
                                               Approval Hearing; (c) the right of any Settlement Class Member to object to the proposed
                                           8
                                               Settlement, and an explanation of the procedures to exercise that right; (d) the right of any
                                           9
                                               Settlement Class Member to exclude themselves from the proposed Settlement; and an
                                          10
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                               explanation of the procedures to exercise that right; and (e) an explanation of the
                                          11
      WOODLAND HILLS, CA 91367




                                               procedures for Settlement Class Members to participate in the proposed Settlement.
                                          12
                                                      No objections have been made, timely or otherwise, pursuant to the Class Notice
                                          13
                                               sent to the Settlement Class members, nor did any objectors appear at the time of the
                                          14
                                               hearing.
                                          15
                                                      This matter having come before the Court for hearing pursuant to the Order of this
                                          16
                                               Court dated March 25, 2019, for approval of the settlement set forth in the Settlement
                                          17
                                               Agreement and Release ( “Settlement”), and due and adequate notice having been given
                                          18
                                               to the Settlement Class Members as required in said Order, and the Court having
                                          19
                                               considered all papers filed and proceedings had herein and otherwise being fully informed
                                          20
                                               of the promises and good cause appearing therefore, it is ORDERED, ADJUDGED AND
                                          21
                                               DECREED THAT:
                                          22
                                                  1. This Court has jurisdiction over the subject matter of the Action and over all of the
                                          23
                                                      parties to the Action.
                                          24
                                                  2. The Court finds that the Settlement Class is properly certified as a class for
                                          25
                                                      settlement purposes only.
                                          26
                                                  3. The Class Notice provided to the Settlement Class conforms with the requirements
                                          27
                                                      of Fed. Rule Civ. Proc. 23, the California and United States Constitutions, and any
                                          28
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 2 OF 6
                                           1        other applicable law, and constitutes the best notice practicable under the
                                           2        circumstances, by providing individual notice to all Settlement Class Members who
                                           3        could be identified through reasonable effort, and by providing due and adequate
                                           4        notice of the proceedings and of the matters set forth therein to the other Settlement
                                           5        Class Members. The notice fully satisfied the requirements of Due Process. No
                                           6        Settlement Class Members have objected to the terms of the Settlement.
                                           7     4. Four Settlement Class Members have opted out of the Settlement.
                                           8     5. The Court finds that Defendant properly and timely notified the appropriate

                                           9        government officials of the Settlement Agreement, pursuant to the Class Action

                                          10        Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                                    substance of Defendant’s notice, and finds that it complied with all applicable
                                          11
      WOODLAND HILLS, CA 91367




                                                    requirements of CAFA. Further, more than ninety (90) days have elapsed since
                                          12
                                                    Defendant provided notice pursuant to CAFA and the Final Approval Hearing.
                                          13
                                                 6. The Court finds the Settlement was entered into in good faith, that the settlement
                                          14
                                                    is fair, reasonable and adequate, and that the Settlement satisfies the standards and
                                          15
                                                    applicable requirements for final approval of this class action settlement under
                                          16
                                                    California law, including the provisions of Fed. Rule Civ. Proc. 23. The Court
                                          17
                                                    finds that the consideration to be paid to members of the Settlement Class is
                                          18
                                                    reasonable and in the best interests of the Settlement Class Members considering
                                          19        the disputed facts and circumstances of and affirmative defenses asserted in the
                                          20        Action and the potential risks and likelihood of success of pursuing litigation on
                                          21        the merits.
                                          22     7. The Court has specifically considered the factors relevant to class settlement
                                          23        approval (see, e.g., Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566 (9th Cir.
                                          24        2004))—including, inter alia, the strength of Plaintiff’s case; the risk, expense,
                                          25        complexity, and likely duration of further litigation; the risk of not maintaining
                                          26        class action status throughout trial; the relief provided for in the settlement; the

                                          27        extent of discovery completed and stage of the proceedings; the experience and

                                          28        views of counsel; and the reaction of the Settlement Class Members to the
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 3 OF 6
                                           1        proposed settlement (including the claims submitted and lack of any opt-outs or

                                           2        objections)—and upon consideration of such factors finds that the Settlement is

                                           3        fair, reasonable, and adequate to all concerned.

                                           4     8. Accordingly, the Settlement is hereby finally approved in all respects, and the

                                           5        Parties are hereby directed to implement and consummate the Settlement

                                           6        Agreement according to its terms and provisions.

                                           7     9. The terms of the Settlement Agreement and of this Final Order, including all

                                           8        exhibits thereto, shall be forever binding in all pending and future lawsuits

                                           9        maintained by the Named Plaintiff and all other Settlement Class Members, as well

                                          10        as their family members, heirs, administrators, successors, and assigns.
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                          11     10. Upon entry of this Order, compensation to the participating Settlement Class
      WOODLAND HILLS, CA 91367




                                          12        Members shall be effected pursuant to the terms of the Settlement.

                                          13     11. In addition to any recovery that Plaintiffs may receive under the Settlement, and in

                                          14        recognition of the Plaintiffs’ efforts and risks taken on behalf of the Settlement

                                          15        Class, the Court hereby approves the payment of a Service Award to Plaintiff, in the

                                          16        amount of $5,000.00

                                          17     12. The Court approves the payment of attorneys’ fees and costs to Class Counsel in the

                                          18        sum of $733,333.00.

                                          19     13. The Court approves and orders payment in an amount commensurate with KCC’s

                                          20        actual costs, and not to exceed $75,000.00 to KCC for performance of its settlement

                                          21        claims administration services.

                                          22     14. Upon the Effective Date, the Plaintiffs and Settlement Class Members, [except the

                                          23        excluded individuals referenced in paragraph 4 of this Order], shall have, by

                                          24        operation of this Order and the accompanying Judgment, fully, finally and forever

                                          25        released, relinquished, and discharged Defendant from all claims or liabilities

                                          26        arising from or related to the facts, circumstances or subject matter of this Action,

                                          27        as set forth in the Settlement Agreement. Upon the Effective Date, all Settlement

                                          28        Class Members shall be and are hereby permanently barred and enjoined from the
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 4 OF 6
                                           1        institution or prosecution of any and all Released Claims that are released under the
                                           2        terms of the Settlement. This Lawsuit and all claims of Plaintiffs and the Settlement
                                           3        Class Members are hereby dismissed with prejudice. Furthermore, Plaintiffs and
                                           4        all Settlement Class Members are hereby barred and permanently enjoined from (a)
                                           5        filing, commencing, prosecuting, intervening in, promoting, or participating (as
                                           6        class members or otherwise) in any lawsuit in any jurisdiction based on or arising
                                           7        out of the claims and causes of action, or the facts and circumstances relating
                                           8        thereto, in this Action; and (b) organizing Settlement Class Members who have not
                                           9        been excluded from the Settlement Class into a separate class for purposes of
                                          10        pursuing as a purported class action any lawsuit (including by seeking to amend a
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                          11        pending complaint to include class allegations, or seeking class certification in a
      WOODLAND HILLS, CA 91367




                                          12        pending action) based on or relating to the claims and causes of action, or the facts
                                          13        and circumstances relating thereto, in this Action.
                                          14     15. This Final Order and the Settlement Agreement (including the exhibits thereto) may
                                          15        be filed in any action against or by any Released Party (as that term is defined herein
                                          16        and the Settlement Agreement) to support a defense of res judicata, collateral
                                          17        estoppel, release, good faith settlement, judgment bar or reduction, or any theory of
                                          18        claim preclusion or issue preclusion or similar defense or counterclaim.
                                          19     16. This Order, the Settlement, and any and all negotiations, statements, documents,
                                          20        and/or proceedings in connection with this Settlement are not, and shall not be
                                          21        construed as, an admission by Defendant of any liability or wrongdoing in this or in
                                          22        any other proceeding.
                                          23     17. Upon completion of administration of the Settlement, the Parties shall file a
                                          24        declaration setting forth that claims have been paid and that the terms of the
                                          25        Settlement have been completed.
                                          26     18. This Judgment is intended to be a final disposition of the above captioned action in
                                          27        its entirety, and is intended to be immediately appealable.
                                          28
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 5 OF 6
                                           1     19. This Court shall retain jurisdiction with respect to all matters related to the
                                           2        administration and consummation of the settlement, and any and all claims, asserted
                                           3        in, arising out of, or related to the subject matter of the lawsuit, including but not
                                           4        limited to all matters related to the Settlement and the determination of all
                                           5        controversies related thereto.
                                           6
                                                    IT IS SO ORDERED.
                                           7
                                           8
                                                    Dated this 12th day of November, 2019 .
                                           9
                                          10
                                                                                              A
THE LAW OFFICES OF TODD M. FRIEDMAN, PC




                                          11
      WOODLAND HILLS, CA 91367




                                          12                                                  The Honorable Richard A. Jones
                                                                                              United States District Judge
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
                                               FINAL JUDGMENT                    PAGE 6 OF 6
